Per Curiam,
The bequest of the testatrix to Lucy O. Jewett was not to her as a member of a class — children of Mrs. Lucy A. Jewett. It was to her by name, to pass to her if she survived the testatrix, and to lapse if she did not. The learned court below, in construing the will of the testatrix, held that, if she had survived, she would have taken one-fourth of the residuary estate. This is not questioned by counsel for appellant or appellee, but, as she died in the lifetime of the testatrix, the latter’s provision for her lapsed and escheated to the Commonwealth, for there were no known heirs or next of kin of Anna Sophia Eells to take it.
Decree affirmed at appellant’s costs.